Case 6:17-cv-01467-RBD-DCI Document 200 Filed 02/21/19 Page 1 of 2 PageID 6663



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
 WESTGATE RESORTS, LTD., et al.,
         Plaintiffs,
 v.                                                  Case No. 6:17-CV-1467-ORL-37-DCI
 MITCHELL REED SUSSMAN, et al.,
         Defendants.
 ___________________________________________/
       JOINT STIPULATION FOR ENTRY OF AN ORDER PARTIALLY GRANTING
      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS TO COUNT II ONLY

         Plaintiffs Westgate Resorts, Ltd. et al. and Defendants Mitchell Reed Sussman and

 Mitchell Reed Sussman & Associates, hereby stipulate to entry of an Order partially granting

 Defendants’ Motion for Summary Judgment (DE 184) as to only Count II of the Amended

 Complaint (DE 7)—Plaintiffs’ claim for tortious interference with advantageous business

 relationships—with each party to bear its own attorneys’ fees and costs.

 Dated: February 21, 2019

 Respectfully submitted,

  GREENSPOON MARDER, LLP                        WICKER SMITH O’HARA MCCOY & FORD, P.A.

  By: /s/ B. Eliot New                          By: /s/ Clay H. Coward
      Richard W. Epstein (FL Bar #229091)           Richards Ford (0288391)
      Jeffrey A. Backman (FL Bar #662501)           RFord@wickersmith.com
      B. Eliot New (FL Bar #1008211                 Clay H. Coward (379522)
      200 E. Broward Blvd., Suite 1800              CCoward@wickersmith.com
      Fort Lauderdale, FL 33301                     Brian C. Guppenberger (105189)
      Telephone: (954) 491-1120                     BGuppenberger@wickersmith.com
      Richard.Epstein@gmlaw.com                     Krista N. Cammack (104718)
      Jeffrey.Backman@gmlaw.com                     KCammack@wickersmith.com
      Eliot.New@gmlaw.com                           390 N. Orange Avenue. Suite 1000
                                                    Orlando, FL 32801
                                                    Telephone: (407) 843-3939
Case 6:17-cv-01467-RBD-DCI Document 200 Filed 02/21/19 Page 2 of 2 PageID 6664




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

 CM/ECF and served it on all parties via CM/ECF on February 21, 2019.

                                            /s/ B. Eliot New
                                           B. ELIOT NEW




                                              1
